                          Case 1:20-cv-04867-NRB Document 1-1 Filed 06/25/20 Page 1 of 4


       Generated on: This page was generated by TSDR on 2019-07-08 10:55:15 EDT
                 Mark: GREEK FREAK




  US Serial Number: 86296824                                                        Application Filing May 30, 2014
                                                                                                Date:
     US Registration 5401870                                                       Registration Date: Feb. 13, 2018
           Number:
             Register: Principal
           Mark Type: Trademark
               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Feb. 13, 2018
    Publication Date: Oct. 21, 2014                                                        Notice of Dec. 16, 2014
                                                                                     Allowance Date:



                                                                   Mark Information
          Mark Literal GREEK FREAK
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
       Name Portrait The name "GREEK FREAK" identifies the nickname of Giannis Antetokounmpo, a living individual whose consent is of record.
          Consent:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Backpacks
         International 018 - Primary Class                                              U.S Class(es): 001, 002, 003, 022, 041
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Dec. 01, 2017                                               Use in Commerce: Dec. 01, 2017

                  For: Shirts, t-shirts, sweatshirts, hooded sweatshirts, jackets, hooded jackets, sports jerseys, socks, warm up suits, caps, hats
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Dec. 01, 2017                                               Use in Commerce: Dec. 01, 2017

                                                       Basis Information (Case Level)
                Filed Use: No                                        Currently Use: Yes                                        Amended Use: No
                Filed ITU: Yes                                       Currently ITU: No                                         Amended ITU: No
                Filed 44D: No                                        Currently 44D: No                                         Amended 44D: No
                Filed 44E: No                                        Currently 44E: No                                         Amended 44E: No
                Filed 66A: No                                        Currently 66A: No
                        Case 1:20-cv-04867-NRB Document 1-1 Filed 06/25/20 Page 2 of 4

           Filed No Basis: No                         Currently No Basis: No

                                              Current Owner(s) Information
          Owner Name: Giannis Antetokounmpo
     Owner Address: Suite 2700
                    875 N. Michigan Avenue
                    Chicago, ILLINOIS 60611
                    UNITED STATES
   Legal Entity Type: INDIVIDUAL                                               Citizenship: UNITED STATES

                                         Attorney/Correspondence Information
                                                                Attorney of Record
      Attorney Name: Susan Stabe,                                       Docket Number: 245463.00000
    Attorney Primary trademarks@troutmansanders.com                      Attorney Email Yes
     Email Address:                                                         Authorized:
                                                                  Correspondent
      Correspondent SUSAN STABE, ESQ.
      Name/Address: TROUTMAN SANDERS LLP
                    600 PEACHTREE ST NE STE 5200
                    ATLANTA, GEORGIA 30308-2216
                    UNITED STATES
                Phone: (949) 622-2700                                                Fax: (949) 622-2739
   Correspondent e- trademarks@troutmansanders.com susan.stabe         Correspondent e- Yes
              mail: @troutmansanders.com erin.zaskoda@troutmans         mail Authorized:
                    anders.com
                                                        Domestic Representative - Not Found

                                                        Prosecution History
                                                                                                              Proceeding
   Date              Description
                                                                                                              Number
Feb. 13, 2018      REGISTERED-PRINCIPAL REGISTER
Jan. 06, 2018      NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED
Jan. 05, 2018      ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED
Jan. 05, 2018      ASSIGNED TO EXAMINER                                                                     81094
Dec. 21, 2017      STATEMENT OF USE PROCESSING COMPLETE                                                     74055
Dec. 18, 2017      USE AMENDMENT FILED                                                                      74055
Dec. 18, 2017      TEAS STATEMENT OF USE RECEIVED
Jun. 09, 2017      NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
Jun. 08, 2017      EXTENSION 5 GRANTED                                                                      74055
May 25, 2017       EXTENSION 5 FILED                                                                        74055
Jun. 07, 2017      CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                 74055
May 25, 2017       TEAS EXTENSION RECEIVED
Jan. 10, 2017      NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
Jan. 07, 2017      EXTENSION 4 GRANTED                                                                      75298
Dec. 06, 2016      EXTENSION 4 FILED                                                                        75298
Dec. 06, 2016      TEAS EXTENSION RECEIVED
May 27, 2016       NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
May 26, 2016       EXTENSION 3 GRANTED                                                                      75298
May 25, 2016       EXTENSION 3 FILED                                                                        75298
May 25, 2016       TEAS EXTENSION RECEIVED
Dec. 16, 2015      NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
Dec. 15, 2015      EXTENSION 2 GRANTED                                                                      75298
Nov. 18, 2015      EXTENSION 2 FILED                                                                        75298
Dec. 11, 2015      CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                 75298
Nov. 18, 2015      TEAS EXTENSION RECEIVED
Jul. 15, 2015      NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
                        Case 1:20-cv-04867-NRB Document 1-1 Filed 06/25/20 Page 3 of 4

Jul. 14, 2015      EXTENSION 1 GRANTED                                                                                  70458
Jun. 15, 2015      EXTENSION 1 FILED                                                                                    70458
Jul. 14, 2015      CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                             70458
Jun. 15, 2015      TEAS EXTENSION RECEIVED
Dec. 16, 2014      NOA E-MAILED - SOU REQUIRED FROM APPLICANT
Oct. 21, 2014      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Oct. 21, 2014      PUBLISHED FOR OPPOSITION
Oct. 01, 2014      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Sep. 17, 2014      LAW OFFICE PUBLICATION REVIEW COMPLETED                                                              77976
Sep. 15, 2014      APPROVED FOR PUB - PRINCIPAL REGISTER
Sep. 12, 2014      EXAMINER'S AMENDMENT ENTERED                                                                         88888
Sep. 12, 2014      NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                         6328
Sep. 12, 2014      EXAMINERS AMENDMENT E-MAILED                                                                         6328
Sep. 12, 2014      EXAMINERS AMENDMENT -WRITTEN                                                                         91174
Sep. 11, 2014      ASSIGNED TO EXAMINER                                                                                 91174
Jun. 17, 2014      APPLICANT AMENDMENT PRIOR TO EXAMINATION - ENTERED                                                   77976
Jun. 16, 2014      ASSIGNED TO LIE                                                                                      77976
Jun. 13, 2014      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Jun. 03, 2014      TEAS VOLUNTARY AMENDMENT RECEIVED
Jun. 03, 2014      NEW APPLICATION ENTERED IN TRAM

                                           TM Staff and Location Information
                                                               TM Staff Information - None
                                                                      File Location
   Current Location: PUBLICATION AND ISSUE SECTION                        Date in Location: Jan. 05, 2018

                                                                Proceedings
   Summary
          Number of 1
        Proceedings:

                                                Type of Proceeding: Opposition

           Proceeding 91245533                                                   Filing Date: Dec 28, 2018
             Number:
                Status: Terminated                                              Status Date: Mar 12, 2019
          Interlocutory ANDREW P BAXLEY
              Attorney:
                                                                      Defendant
                Name: Giannis M Glykas
      Correspondent MARK TERRY
           Address: MARK TERRY PA
                    801 BRICKELL AVE STE 900
                    MIAMI FL , 33131
                    UNITED STATES
   Correspondent e- mark@terryfirm.com , yurie@terryfirm.com
              mail:
Associated marks
                                                                                                               Serial     Registration
   Mark                                                        Application Status
                                                                                                               Number     Number
GREEK FREEK                                                Abandoned - After Inter-Partes Decision           88011889
                                                                      Plaintiff(s)
                Name: Giannis Antetokounmpo
      Correspondent ARIADNE PANAGOPOULOU
           Address: ARIADNE PANAGOPOULOU LLP
                    950 THIRD AVENUE 25TH FL
                    NEW YORK NY , 10022
                    UNITED STATES
                      Case 1:20-cv-04867-NRB Document 1-1 Filed 06/25/20 Page 4 of 4

    Correspondent e- ari@pnlawyers.com , taso@pnlawyers.com
               mail:
Associated marks
                                                                                                                         Registration
    Mark                                                                        Application Status     Serial Number
                                                                                                                         Number
GREEK FREAK                                                                  Registered              86296824          5401870
                                                              Prosecution History
    Entry Number         History Text                                                                  Date              Due Date
1                     FILED AND FEE                                                                  Dec 28, 2018
2                     NOTICE AND TRIAL DATES SENT; ANSWER DUE:                                       Dec 28, 2018      Feb 06, 2019
3                     PENDING, INSTITUTED                                                            Dec 28, 2018
4                     P MOT FOR DEFAULT JUDGMENT                                                     Feb 07, 2019
5                     BD DECISION: OPP SUSTAINED                                                     Mar 12, 2019
6                     TERMINATED                                                                     Mar 12, 2019
